Citation Nr: 1543430	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-26 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), adjustment disorder with anxiety, and depression.

5.  Entitlement to an increased rating for right lower extremity peripheral neuropathy, currently rated 20 percent.

6.  Entitlement to an increased rating for left lower extremity peripheral neuropathy, currently rated 20 percent.

7.  Entitlement to an initial compensable rating for a sternal scar.

8.  Entitlement to an initial compensable rating for bilateral hearing loss.

9.  Entitlement to an earlier effective date for service connection for a neurocognitive disorder, claimed as memory loss, prior to June 21, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1947 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  September 2006, November 2007, May 2011, June 2012, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina and Huntington, West Virginia.  

With respect to the claim for service connection for posttraumatic stress disorder (PTSD), the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the evidence shows that the Veteran has other psychiatric diagnoses to include major depression and unspecified depressive disorder.  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to PTSD, it can be broadened to include a claim for any psychiatric disorder.

In July 2015, the Veteran withdrew a request for a hearing before a Veterans Law Judge.  The Board finds that adjudication of the appeal may go forward without scheduling a hearing.  38 C.F.R. § 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability and a psychiatric disability, and entitlement to a compensable rating for a sternal scar, are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran has a current right knee disability that had its onset during active service.

2.  The Veteran has a current left knee disability that had its onset during active service.

3.  The Veteran's bilateral hearing loss is manifested by puretone thresholds, averaged over the frequencies of 1000, 2000, 3000, and 4000 Hertz, no greater than 15 decibels for the right ear and 30 decibels for the left ear, and speech recognition scores no lower than 90 percent for the right ear and 88 percent for the left ear.

4.  The Veteran's peripheral neuropathy of the right lower extremity is manifested by incomplete paralysis of the sciatic nerve that is moderately severe and without muscular atrophy.

5.  The Veteran's peripheral neuropathy of the left lower extremity is manifested by incomplete paralysis of the sciatic nerve that is moderately severe and without muscular atrophy.

6.  VA first received a claim of entitlement to service connection for a neurocognitive disorder, claimed as memory loss, on June 21, 2013.  


CONCLUSIONS OF LAW

1.  Right knee degenerative joint disease was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Left knee degenerative joint disease was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.85, Diagnostic Code 6100 (2015).

4.  The criteria for a rating of 40 percent, but not higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for a rating of 40 percent, but not higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

6.  The criteria for an effective date earlier than June 21, 2013, for service connection for a neurocognitive disorder, claimed as memory loss, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in July and November 2005, June 2006, February 2007, February 2009, October 2011, and January 2014 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letters the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims in January and February 2012 April, May, and July 2012 with August 2012 addendum opinions.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a disability, a Veteran must establish:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the Veteran's present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In some cases, service incurrence and relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for chronic disabilities listed in 38 C.F.R. § 3.309(a) (2015).  Arthritis is considered a chronic disease.  38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2015).  

Moreover, service connection will also be presumed for chronic disabilities, such as arthritis or psychosis, if manifest to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309 (2015).  

Bilateral Knee Disabilities

The Veteran contends that he has a bilateral knee disability that developed as a result of repeated impacts from parachute jumps during active duty.  

At the outset, the Board notes that the evidence of record contains several instances of in-service complaints of bilateral knee pain.  The evidence also shows a diagnoses of degenerative joint disease in both knees.  

At a July 2012 VA examination, the Veteran reported that his knee conditions began while he was on active duty on jump status, and that the conditions had gotten worse.  He stated that he experienced flare-ups described as constant pain, which caused difficulty sleeping at night.  On physical examination, the Veteran had full flexion and no limitation of extension bilaterally.  The Veteran was able to perform repetitive-use testing with no additional limitation in range of motion or functional loss.  It was noted that the Veteran used a cane and walker on a constant basis, and he occasionally used a wheelchair.  Imaging studies showed degenerative arthritis bilaterally.  The examiner opined that it was at least as likely as not that the Veteran's bilateral knee condition was incurred in or caused by the in-service injury, event, or illness.  The rationale provided was that the claims file indicated that the Veteran had complaints of knee pain in service, and it was well documented that the contralateral knee can develop degenerative joint disease as a result of an injury to the knee as shown with the Veteran.

In an August 2012 VA addendum opinion, an examiner other than the examiner who conducted the July 2012 VA examination, stated that the current diagnosis of bilateral knee osteoarthritis was less likely as not a continuation of bilateral knee pain that the Veteran had in service or as a result of parachute jumps.  The rationale provided was that the Veteran's service medical records did not show a specific injury after jumping, or during service.  The examiner state that reports of knee pain were in the 1990s, more than 15 years after retirement, and the Veteran was diagnosed with osteoarthritis in his 60s, therefore it was most likely due to age.  The Board finds that opinion to be inadequate for rating purposes.  The examiner noted that there was no specific in-service injury shown after the Veteran jumped, or during service for that matter.  However, the Board notes that the service medical records show several complaints of knee pain.  Additionally, the Veteran has reported that his knee pain began in service and has continued since service.  The Board finds that assertion credible.

The Board finds that the July 2012 opinion is the most probative evidence of record with regard to the Veteran's claims for right and left knee degenerative joint disease.  Based on the positive findings of this opinion, along with the Veteran's credible assertions of bilateral knee pain since service, and resolving reasonable doubt in the Veteran's favor, the Board finds that right and left knee degenerative joint disease had their onset during active service.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Bilateral Hearing Loss

The Veteran is currently assigned an initial 0 percent rating for bilateral hearing loss pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  

Hearing loss is rated under Diagnostic Code 6100, which sets out the criteria for rating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Acevedo-Escobar v. West, 12 Vet. App. 9 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Audiometric results are matched on Table VI to find the numeric designation.  Then, the designations are matched with Table VII to find the percentage rating to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85 (2015).  

The provisions of §4.86 address exceptional patterns of hearing loss which are identified when each of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2015).  

The Board concludes that the criteria for a compensable rating have not been met at anytime during the period on appeal.  At an April 2012 VA audiological examination, the Veteran had puretone thresholds for the right ear of 20, 5, 5, 20, and 30 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, and for the left ear at the same frequencies of 15, 10, 15, 45, and 60.  The results of the VA audiogram show an average puretone threshold of 15 decibels for the right ear and 32.5 decibels for the left ear.  Speech recognition scores using the Maryland CNC test were 90 percent in the right ear and 88 percent in the left ear.  

Those VA audiometric findings warrant a numeric designation of Level II auditory acuity for both ears.  38 C.F.R. § 4.85, Table VI (2015).  The point of intersection on Table VII shows a level of hearing loss consistent with a 0 percent rating.  38 C.F.R. § 4.85 (2015).  The audiological results do not satisfy the criteria for a compensable rating due to any exceptional hearing loss pattern.  38 C.F.R. § 4.86 (2015).  

The Board has also considered a private audiological examination submitted by the Veteran.  An April 2012 audiogram showed puretone thresholds for the right ear of 15, 10, 10, 20, and 25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, and for the left ear at the same frequencies of 10, 5, 10, 45, and 55.  The results of that audiogram show an average puretone threshold of 16.25 decibels for the right ear and 28.75 decibels for the left ear.  Speech recognition using the Maryland CNC test was not included.  It was noted that the Veteran's hearing was within normal limits on the right ear from 250 to 4000 Hertz, with moderate to severe sensorineural hearing loss from 6000 to 8000 Hertz, and within normal limits in the left ear from 250 to 2000 Hertz, with moderate to moderately severe sensorineural hearing loss from 3000 to 8000 Hertz.

The Board additionally notes that it is unclear whether the private testing used the Maryland CNC test as required by the regulations.  38 C.F.R. § 4.85(a) (2015).  Therefore, the Veteran's speech discrimination scores are not valid for rating hearing loss disability for VA purposes and will not be considered.  

However, if the puretone threshold averages of 16.25 decibels in the right ear and 28.75 decibels in the left ear are applied to Table VIA, which provides hearing loss levels based only on puretone threshold average, both ears are Level I.  When both ears are Level I, the appropriate rating is 0 percent.

The Board is sympathetic to the Veteran's position that a higher rating is warranted for service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating for service-connected bilateral hearing loss at any time on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable schedular rating for bilateral hearing loss, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Peripheral Neuropathy of the Lower Extremities

The Veteran's service-connected peripheral neuropathy of the bilateral lower extremities has been rated under the provisions of Diagnostic Codes 8599-8520.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve, a 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  For complete paralysis of the sciatic nerve, an 80 percent rating is warranted.

Private treatment records show that the Veteran has a current diagnosis of diabetic peripheral neuropathy that has been noted to be moderate to severe and severe.  A November 2009 treatment note from the Regional Diabetes and Endocrine Center, notes that the Veteran's diabetic neuropathy was quite severe, and it seemed to be impairing his gait.  Physical examination of the lower extremities revealed no clubbing, cyanosis, or edema.  The Veteran's plantar surfaces were entirely insensate, his pedal pulses were palpable, and the top of his foot was sensate.  

A November 2010 treatment note shows that the Veteran was positive for numbness and tingling in his feet that was worse at night causing sleep disturbance.  The physician assessed diabetic neuropathy, severe, and noted that the Veteran's symptoms appeared to be worse.  In response, the physician increased the Veteran's Neurontin dose.  An additional November 2010 treatment note from Dr. D.F., the Veteran's primary care provider, notes no edema, and full range of motion in the extremities.  The physician assessed peripheral neuropathy that was moderate to severe.  The treatment plan included continued Neurontin for moderate to severe neuropathy secondary to diabetes.  

A September 2011 treatment note shows that the Veteran experienced some dizziness that was possibly a side effect of the Neurontin used to treat his moderate to severe neuropathy.  His dosage was reduced, and he reported no side effects.  The Veteran was assessed with moderate to severe peripheral neuropathy that was stable.  

The Board finds that the evidence of record shows that the right and left lower extremity peripheral neuropathy is most consistent with moderate to severe incomplete paralysis.  That finding is based on the consistent complaints and findings of numbness and tingling, insensate soles of the feet, and pain preventing sleep.  The Veteran's private treatment notes found that peripheral neuropathy was of an overall moderate to severe level.  Resolving reasonable doubt in favor of the Veteran, the Board finds that moderately severe incomplete paralysis is shown, and 40 percent ratings are warranted.

The Board finds that the record does not show that the Veteran's incomplete paralysis of the sciatic nerve has been commensurate with severe incomplete paralysis or complete paralysis.  There was no evidence of foot drop, paralysis, or muscle atrophy that would support the assignment of a rating of 60 percent or higher.  Therefore, entitlement to schedular ratings in excess of 40 percent are not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  

The Board notes that while there has been some variation in the classification of the severity of the Veteran's peripheral neuropathy, his symptomatology has most closely approximated the criteria for a 40 percent rating for right and left lower extremity peripheral neuropathy.  However, the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted based on the ratings assigned for the Veteran's service-connected disabilities, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms with related factors including marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2015). 

The Board finds that the schedular ratings assigned for the Veteran's service-connected hearing loss and bilateral lower extremity peripheral neuropathy disabilities are adequate.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for those higher ratings.  The evidence also does not show frequent hospitalizations or marked interference with employment associated with any of the service-connected disabilities that is beyond that anticipated by the assigned ratings.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Earlier Effective Date for Service Connection for a Neurocognitive Disorder, Claimed as Memory Loss

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a). (West 2014).

Review of the record shows that VA first received a claim for compensation for Parkinson's disease and memory problems on June 21, 2013.  That claim was denied in a March 2014 decision.  In May 2015, the Veteran was provided a VA examination, at which the examiner opined that the Veteran's neurocognitive disorder was caused by Parkinson's disease.  Subsequently, an August 2015 rating decision granted service connection for a neurocognitive disorder claimed as memory loss, effective June 21, 2013, the date VA received the Veteran's claim for Parkinson's disease.  

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014). Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (West 2014).  An application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2015); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The Board has examined the record and finds that there is no communication from the Veteran or any other source that can be considered a claim for service connection for a neurocognitive disorder prior to the June 2013 claim.  While the Veteran had previously claimed service connection for PTSD, that claim was based on different symptomatology.  In addition, the claim for service connection for neurocognitive disorder was found to be secondary to Parkinson's disease, a presumptive condition for those who served in Vietnam and are presumed to have been exposed to herbicides during that service.  Therefore, the date of service connection can be no earlier than the date of the earliest claim for service connection for Parkinson's disease, which was in June 2013, as the basis for the allowance of the claim for service connection for neurocognitive disorder was that it was due to Parkinson's disease.  The Board finds no earlier claim of record for service connection for Parkinson's disease or any secondary disability or symptomatology of Parkinson's disease.

Accordingly, the Board concludes that the preponderance of evidence is against assigning an effective date for grant of service connection for a neurocognitive disorder claimed as memory loss earlier than June 21, 2013.  Therefore, the appeal must be denied.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to a 40 percent rating, but not higher, for peripheral neuropathy of the right lower extremity is granted.

Entitlement to a 40 percent rating, but not higher, for peripheral neuropathy of the left lower extremity is granted.

Entitlement to an effective date earlier than June 21, 2013, for the grant of service connection for a neurocognitive disorder, claimed as memory loss, is denied.





REMAND

The Veteran has asserted that he has a low back disability as a result of an in-service injury.  Specifically, the Veteran claims, and the service medical records show, that the Veteran sought treatment on several occasions for back pain, and was diagnosed with mild lumbosacral strain in service.  The evidence also shows that in 1951 the Veteran was involved in an in-service motor vehicle accident, after which he complained of a back ache.  

At the July 2012 VA examination, the Veteran reported that the onset of his back symptoms was in the 1940s while on active duty as a parachutist.  The Veteran reported his low back pain had gotten worse.  He stated that he experienced flare-ups described as constant pain, which caused difficulty sleeping at night.  The Veteran was diagnosed with lumbar strain, intervertebral disc syndrome, and degenerative joint disease of the lumbar spine.  There was no opinion provided as to the etiology of any current lumbar spine disability.  

In an August 2012 VA addendum opinion, an examiner other than the examiner who conducted the July 2012 VA examination, stated that the current diagnosis of lumbar strain with degenerative joint disease was less likely as not a continuation of low back pain following the in service motor vehicle accident, or as a result of parachute jumps.  The rationale provided was that although the Veteran's service medical records showed several complaints of back pain, to include a diagnosis of back strain, they did not show a specific injury after jumping, or during service.  The examiner stated that there were no reports of back pain until the 1990s, and no continuation of the problem had been documented.  The Board finds this opinion to be inadequate for rating purposes.  The examiner noted that there was no specific in-service injury shown after the Veteran jumped, or during service.  However, the Board notes, that the service medical records show several complaints of back pain that the Veteran attributed to the impact of repeated parachute jumps, in addition to the claim of back pain after a motor vehicle accident.  Additionally, the Veteran has credibly reported that his back pain began in service and has continued since service, and that he sought treatment for that back pain.  The Board finds that the VA examiner's opinion does not take into account the Veteran's credible statements regarding the ongoing back pain as a result of the in-service injury, and therefore is not an adequate opinion on which to base a decision.  As the examination and opinion report is incomplete, it cannot serve as the basis of a denial of entitlement to service connection.

Therefore, the Board finds that the Veteran should be provided a VA examination to determine whether he has a current back disability that is etiologically related to his in-service complaints of back pain and in-service lumbosacral strain.  

The Veteran initially filed a claim for service connection for PTSD and depression.  Subsequently, at a February 2012 VA PTSD examination, it was determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, he was diagnosed with adjustment disorder with anxiety and depression.  

A review of the record shows that an opinion has not been sought as to whether the Veteran's currently diagnosed adjustment disorder with anxiety or depression is related to his active service.  

Therefore, the Board finds that the Veteran should be provided a VA psychiatric examination to determine whether he has a current psychiatric disability that is etiologically related to active service.  

In a July 2009 statement, the Veteran raised the issue of entitlement to service connection for depression secondary to service-connected diabetes and peripheral neuropathy.  The Board notes that the theory of entitlement to secondary service connection has not yet been addressed.  Therefore, on remand, the Veteran should be sent a notice letter informing him of the requirements for establishing service connection for a psychiatric disability secondary to service-connected diabetes and peripheral neuropathy.  

The Veteran asserts that he is entitled to a compensable rating for a service-connected sternal scar.  Specifically, the Veteran contends that he has a scar on his chest and legs as a result of bypass surgery associated with service-connected coronary artery disease.  In a January 2015 statement, the Veteran reported that the scar on his chest is 11.5 inches in length, becomes red and irritated in warm weather, and his activities become limited when the scar is aggravated.  

At an April 2012 VA examination, the examiner described the chest scar as superficial, linear, and measured 0.4 inches.  The scar was noted as neither painful nor unstable.  There was no mention of any other scars on the VA examination.

As the Veteran is asserting that his service-connected sternal scar is larger than noted at the VA exam, and is causing him pain and possible limitation of function, the Board finds that a VA examination should be scheduled to assess the current nature of the Veteran's service-connected sternal scar and to consider the claims leg scars.  Additionally, as the Veteran has asserted that he has scars on his legs related to bypass surgery, the examiner should also address whether there are any other scars related to the Veteran's bypass surgery associated with service-connected coronary artery disease.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain, and associate with the record any outstanding VA and private treatment records that are not already of record.

2.  Schedule the Veteran for a VA examination with an examiner who has not previously examined him to determine the severity and etiology of any diagnosed low back disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  For the purposes of this examination, the examiner should accept the Veteran's statements that he had back pain after the in-service injury, and that he sought treatment for that back pain after discharge from active service.  The examiner should identify all diagnosed low back disabilities and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed low back condition is related to the in-service complaints of back pain as a result of repeated parachute jumps, and the in-service diagnosis of lumbar strain.  

3.  Schedule the Veteran for a psychiatric VA examination with an examiner, other than the VA examiner who performed the February 2012 VA examination.  The examiner must review the claims file and must note that review in the report.  Any indicated tests should be performed.  The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  Following review of the claims file, the examiner is requested to:

(a)  Diagnose all current psychiatric disabilities found and specifically state whether or not each criterion for a diagnosis of PTSD is met.

(b)  Opine whether it is at least as likely as not (a 50 percent probability or greater) that each currently diagnosed psychiatric disability, to include adjustment disorder with anxiety, or depression, is related to the active service.  

(c)  If a diagnosis of PTSD is warranted, the examiner should state whether it is at least as likely as not (50 percent probability or greater) the result of a stressor during service or the fear of hostile military or terrorist activity during service.

4.  Schedule the Veteran for a VA scars examination with an examiner who has not previously examined him to determine the location and symptomatology caused by scars.  The examiner must review the claims file and must note that review in the report.  Any indicated tests should be performed.  Following review of the claims file, the examiner is requested to:

(a)  The examiner should indicate the location and size of any scars on the Veteran's chest and legs as a result of bypass surgery for service-connected coronary artery disease.

(b)  The examiner should indicate whether the scars are tender or painful, or unstable.

(c)  The examiner should indicate any neurological impairment, or impairment of sensation resulting from the scars, such as numbness, chronic pain, burning, or tingling associated with the scars.

(d)  The examiner should indicate whether the scars result in any limitation of movement or function.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


